Exhibit 10.7

LOGO [g179642img002.jpg]

RESTRICTED STOCK AWARD GRANT NOTICE

Pursuant to the Allergan, Inc. 2011 Incentive Award Plan (the “Plan”), Allergan,
Inc. (the “Company”) hereby grants to the employee listed below (“Participant”)
the number of shares of the Company’s common stock, par value US$0.01 per share
(“Stock”), set forth below (the “Shares”). This Restricted Stock award is
subject to all of the terms and conditions set forth in this Restricted Stock
Award Grant Notice (this “Grant Notice”), in the Terms and Conditions attached
hereto as Exhibit A (the “Restricted Stock Terms”) and in the Plan attached
hereto as Exhibit B, each of which is incorporated herein by reference. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Grant Notice.

 

Participant:

  

_______________________________________

Grant Date:

  

_______________________________________

Total Number of

Shares of Restricted Stock:

  

_______________________________________

Vesting Schedule:

  

Subject to the terms and conditions of the Plan, this Grant Notice and the
Restricted Stock Terms, the Shares shall vest, and the Forfeiture Restriction
(as defined in Section 3.1 of the Restricted Stock Terms) shall lapse, as
follows:

 

[To be specified in individual award agreements]

 

Except as provided in Sections 3.3 or 3.4 of the Restricted Stock Terms, in no
event shall the Forfeiture Restriction lapse as to any additional Shares
following Participant’s Termination of Employment (as defined in the Restricted
Stock Terms).

All decisions and interpretations of the Administrator arising under the Plan,
this Grant Notice or the Restricted Stock Terms or relating to the Shares shall
be binding, conclusive and final.

ALLERGAN, INC.

 

By:

   

Print Name:

   

Title:

   

Address:

 

2525 Dupont Drive

Irvine, California 92612

Attachments:

 

Terms and Conditions (Exhibit A)

Allergan, Inc. 2011 Incentive Award Plan (Exhibit B)

Allergan, Inc. 2011 Incentive Award Plan Prospectus (Exhibit C)



--------------------------------------------------------------------------------

EXHIBIT A TO THE RESTRICTED STOCK AWARD GRANT NOTICE

TERMS AND CONDITIONS

May 2011

Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which these Terms and Conditions (the “Terms”) are attached, Allergan, Inc. (the
“Company”) granted to the participant (“Participant”) specified on the Grant
Notice a restricted stock award under the Allergan, Inc. 2011 Incentive Award
Plan (the “Plan”) for the number of shares of the Company’s common stock, par
value US$0.01 per share (“Stock”), indicated in the Grant Notice (the “Shares”),
subject to the terms and conditions of the Grant Notice, the Terms and the Plan.

 

I. GENERAL

1.1 Defined Terms. Wherever the following terms are used herein, they shall have
the meanings specified below, unless the context clearly indicates otherwise.
Capitalized terms not specifically defined herein shall have the meanings
specified in the Grant Notice or, if not defined therein, the Plan.

(a) “Cause” means, (i) with respect to any Participant who is a party to a
change-in-control agreement with the Company or who participates in a
Company-sponsored change-in-control policy, plan or program, the definition
given to such term in the applicable agreement, policy, plan or program and
(ii) with respect to all other Participants, any conduct set forth on the Grant
Date (as defined in Section 2.1) in the Company’s employee handbook or
Management Practices and Guidelines (or any successor thereto) justifying
immediate termination without the benefit of a counseling review or severance
pay.

(b) “Job Elimination” means Participant’s Termination of Employment by the
Company or any Subsidiary, other than a Qualifying Termination, under
circumstances satisfying each of the following conditions, as determined in the
sole and absolute discretion of the Company: (i) Participant’s Termination of
Employment results in or is part of a net headcount reduction of one or more
employees, (ii) Participant is not offered a comparable position with the
Company, a Subsidiary or a successor entity of the Company or a Subsidiary and
(iii) the Company provides written notice to Participant prior to his or her
Termination of Employment that it has determined Participant’s Termination of
Employment is a “job elimination.”

(c) “Qualifying Termination” means Participant’s Termination of Employment with
the Company or any Subsidiary during the 24-month period commencing on the date
of a Change in Control, unless:

(i) Participant voluntarily terminates his or her employment with the Company or
any Subsidiary during such period. Participant, however, shall not be considered
to have voluntarily terminated his or her employment with the Company or any
Subsidiary if one or more of the following occurs following the Change in
Control, and subsequent to such event Participant elects to terminate his or her
employment with the Company or any Subsidiary: (A) a material diminution in
Participant’s base compensation; (B) a material diminution in Participant’s
position with the Company or any Subsidiary without Participant’s consent such
that there is a material diminution in Participant’s authority, duties or
responsibilities; (C) a change in Participant’s principal location of employment
that is both material and greater than fifty (50) miles from its location prior
to the Change in Control without Participant’s express written



--------------------------------------------------------------------------------

consent; provided, however, that Participant hereby acknowledges that
Participant may be required to engage in travel in connection with the
performance of Participant’s duties and that such travel shall not constitute a
change in Participant’s principal location of employment for purposes hereof; or
(D) any other action or inaction that constitutes a material breach by the
Company or any Subsidiary of any agreement under which Participant provides
services. Notwithstanding the foregoing, Participant’s termination of his or her
employment with the Company or any Subsidiary as a result of the occurrence of
any of the foregoing shall not constitute a “Qualifying Termination” unless
Participant gives the Company written notice of such occurrence within ninety
(90) days of such occurrence and such occurrence is not cured by the Company
within thirty (30) days of the date on which such written notice is received by
the Company.

(ii) The termination is on account of Participant’s death or permanent and total
disability (within the meaning of Section 22(e)(3) of the Internal Revenue Code
of 1986, as amended (the “Code”)).

(iii) Participant is involuntarily terminated for Cause during such period.

In addition, notwithstanding anything contained in the Terms to the contrary, if
Participant’s Termination of Employment occurs prior to a Change in Control and
it is determined that such termination (x) was at the request of a third party
who has indicated an intention or taken steps reasonably calculated to effect a
Change in Control and who subsequently effectuates a Change in Control or
(y) otherwise occurred in connection with, or in anticipation of, a Change in
Control which actually occurs, then, for all purposes of the Terms, the date of
a Change in Control with respect to Participant shall mean the date immediately
prior to the date of Participant’s Termination of Employment.

“Termination of Employment” shall mean the time when the employee-employer
relationship between Participant and the Company or any Subsidiary is terminated
for any reason, with or without Cause, including, without limitation, a
termination by resignation, discharge, death, disability or retirement, but
excluding terminations where there is a simultaneous reemployment or continuing
employment of Participant by the Company or any Subsidiary. The Administrator,
in its discretion, shall determine the effect of all matters and questions
relating to Participant’s Termination of Employment, including, without
limitation, when Participant is no longer actively employed for purposes of
Section 4.4(i), and the question of whether such Termination of Employment
resulted from a discharge for Cause, a Qualifying Termination or a Job
Elimination. For purposes of the Terms, Participant’s employee-employer
relationship shall be deemed to be terminated in the event that the Subsidiary
employing Participant ceases to remain a Subsidiary following any merger, sale
of stock or other corporate transaction or event (including, without limitation,
a spin-off).

“written agreement” shall mean any written agreement between the Company and
Participant or any written policy approved by the Administrator that applies to
Participant.

1.2 Incorporation of Terms of Plan. The Shares are subject to the terms and
conditions of the Plan, which are incorporated herein by reference.

 

II. GRANT OF RESTRICTED STOCK

2.1 Grant of Restricted Stock. Effective as of the grant date specified on the
Grant Notice (the “Grant Date”), the Company hereby agrees to issue the Shares
to Participant, upon the terms and conditions set forth in the Plan, the Grant
Notice and the Terms.

 

A-2



--------------------------------------------------------------------------------

2.2 Issuance of Shares. The issuance of the Shares under the Terms shall occur
at the principal office of the Company simultaneously with the execution of the
Grant Notice by the Company or on such other date as the Company and Participant
shall agree (the “Issuance Date”). Subject to Section 2.3, the Company shall
issue the Shares (which shall be issued in Participant’s name) on the Issuance
Date.

2.3 Conditions to Issuance of Stock Certificates. The Shares, or any portion
thereof, may be either previously authorized but unissued shares or issued
shares which have then been reacquired by the Company. Such Shares shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any Shares prior to fulfillment of all of the following conditions:

(a) The admission of such Shares to listing on all stock exchanges on which such
Stock is then listed;

(b) The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Administrator shall, in its sole and absolute discretion, deem necessary or
advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its sole and absolute
discretion, determine to be necessary or advisable;

(d) The lapse of such reasonable period of time following the Issuance Date as
the Administrator may from time to time establish for reasons of administrative
convenience; and

(e) The receipt by the Company of full payment for such Shares, including with
respect to any Tax-Related Items (as defined in Section 3.14(a)).

2.4 Rights as Stockholder. Except as otherwise provided in Section 3.7 or
elsewhere in the Terms, upon issuance of the Shares, Participant shall have all
the rights of a stockholder with respect to the Shares, including the right to
vote the Shares and to receive all dividends or other distributions paid or made
with respect to the Shares.

2.5 Escrow. Until the Forfeiture Restriction (as defined in Section 3.1) and all
of the restrictions on transfer imposed pursuant to the Terms lapse or are
removed, the Administrator may require the certificate(s) representing the
Unreleased Shares (as defined in Section 3.5) to be deposited with the Secretary
of the Company, or such other escrow holder as the Administrator may appoint, as
Participant’s attorney-in-fact to sell, assign and transfer unto the Company,
such Unreleased Shares, if any, forfeited pursuant to Section 3.1.

 

III. RESTRICTIONS ON SHARES

3.1 Forfeiture Restriction. Subject to the provisions of Sections 3.2 through
3.4, upon Participant’s Termination of Employment for any or no reason, all of
the Unreleased Shares shall thereupon be forfeited immediately and without any
further action by the Company; provided, however, that if Participant’s
Termination of Employment occurs by reason of Participant’s Job Elimination, all
of the Unreleased Shares (after giving effect to any accelerated vesting that
may occur pursuant to Section 3.3(a) following Participant’s Termination of
Employment) shall be forfeited at such time as Participant may no longer become
entitled to receive any accelerated vesting under Section 3.3(a) (the
“Forfeiture Restriction”). Upon the occurrence of such a forfeiture, the Company
shall become the legal and

 

A-3



--------------------------------------------------------------------------------

beneficial owner of the Shares being forfeited and all rights and interests
therein or relating thereto, and the Company shall have the right to retain and
transfer to its own name the number of Shares being forfeited by Participant. In
the event any of the Unreleased Shares are forfeited under this Section 3.1, any
cash, cash equivalents, assets or securities received by or distributed to
Participant with respect to, in exchange for or in substitution of such Shares
and held by the escrow agent pursuant to Section 2.5 and Section 3.7 shall be
promptly transferred by the escrow agent to the Company.

3.2 Release of Shares from Forfeiture Restriction. The Shares shall be released
from the Forfeiture Restriction as indicated in the Grant Notice and Sections
3.3 and 3.4 below, as applicable. Any of the Shares released from the Forfeiture
Restriction shall thereupon be released from the restrictions on transfer under
Section 3.6. In the event any of the Shares are released from the Forfeiture
Restriction, any dividends or other distributions paid on such Shares and held
by the escrow agent pursuant to Section 2.5 and Section 3.7 shall be promptly
paid by the escrow agent to Participant.

3.3 Accelerated Vesting. Notwithstanding anything to the contrary in Section 3.2
or the Grant Notice, the Shares shall be released from the Forfeiture
Restriction on an accelerated basis under the following circumstances:

(a) if Participant’s Termination of Employment occurs by reason of Participant’s
Job Elimination and, prior to the expiration of 55 days following the date of
Participant’s Termination of Employment or such earlier date as may be specified
by the Company, Participant executes and delivers, and does not revoke, a
general waiver and release of all claims against the Company and its
Subsidiaries and the employees, directors, agents and affiliates of the Company
and its Subsidiaries, in a form acceptable to the Company in its sole and
absolute discretion, then the Shares shall be released from the Forfeiture
Restriction upon the date such general waiver and release of all claims becomes
effective and irrevocable, equal to the total number of Shares specified in the
Grant Notice, as adjusted pursuant to Section 14.2 of the Plan, multiplied by a
fraction, the numerator of which is the number of months from the Grant Date
until the date of Participant’s Termination of Employment, and the denominator
of which is the number of months during the vesting schedule set forth in the
Grant Notice (i.e., the number of months from the Grant Date until the date the
Shares otherwise would be released from the Forfeiture Restriction pursuant to
the vesting schedule set forth in the Grant Notice based solely on continued
employment); and

(b) if Participant’s Termination of Employment occurs by reason of Participant’s
death or permanent and total disability (within the meaning of Section 22(e)(3)
of the Code), then the Shares shall be released from the Forfeiture Restriction
immediately prior to Participant’s Termination of Employment.

3.4 Effect of Change in Control. Notwithstanding anything to the contrary in
Sections 3.1 through 3.3 or the Grant Notice, in the event of a Change in
Control, the following provisions shall apply:

(a) If the successor or surviving entity (or any affiliate thereto) (i) allows
the Shares to remain outstanding or (ii) replaces the Shares with shares of
restricted stock of such successor or surviving entity (or any affiliate
thereto) that preserve the existing value of the Shares at the time of the
Change in Control and that provide for a lapse of forfeiture in accordance with
a vesting schedule that is the same or more favorable to Participant than the
Share vesting schedule set forth herein (any such award, a “Substitute Award”),
the Shares or such Substitute Award shall remain outstanding and be governed by
their respective terms and the provisions set forth in the Plan, subject to
Section 3.4(c).

 

A-4



--------------------------------------------------------------------------------

(b) If the successor or surviving entity (or any affiliate thereto) does not
allow the Shares to remain outstanding or replace the Shares as provided in
Section 3.4(a), the Shares shall be released from the Forfeiture Restriction
immediately prior to the occurrence of such Change in Control.

(c) If the successor or surviving entity (or any affiliate thereto) allows the
Shares to remain outstanding or replaces the Shares as provided in
Section 3.4(a) and Participant experiences a Qualifying Termination, (i) the
Shares (if assumed) shall be released from the Forfeiture Restriction
immediately prior to the date of such termination and (ii) the forfeiture
restrictions on any Substitute Award shall lapse immediately prior to such
termination. For the avoidance of doubt, if Participant incurs a Termination of
Employment for any reason other than a Qualifying Termination during the
24-month period commencing on the date of a Change in Control, Sections 3.1
through 3.3 shall continue to apply with respect to the Shares without regard to
the Change in Control.

3.5 Unreleased Shares. Any of the Shares which, from time to time, have not yet
been released from the Forfeiture Restriction are referred to herein as
“Unreleased Shares.”

3.6 Restrictions on Transfer.

(a) Subject to Section 3.6(b), no Unreleased Shares or any dividends or other
distributions thereon or any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of Participant or Participant’s
successors in interest or shall be subject to sale or other disposition by
transfer, alienation, anticipation, pledge, hypothecation, encumbrance,
assignment or any other means whether such sale or other disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted sale or other disposition thereof shall be null and void and
of no effect, except to the extent that such disposition is permitted by the
preceding sentence.

(b) Notwithstanding any other provision of the Terms, if Participant resides in
the U.S. and the Administrator consents, the Unreleased Shares may be
transferred to one or more “Permitted Transferees” (as defined in the Plan),
subject to the following terms and conditions:

(i) the Unreleased Shares shall not be assignable or transferable by the
Permitted Transferee other than by will or the laws of descent and distribution;

(ii) the Unreleased Shares shall continue to be subject to all the terms and
conditions of the Plan and the Terms, as amended from time to time, as
applicable to Participant (other than the ability to further transfer the
Unreleased Shares); and

(iii) Participant and the Permitted Transferee execute any and all documents
requested by the Company, including, without limitation documents to (A) confirm
the status of the transferee as a Permitted Transferee, (B) satisfy any
requirements for an exemption for the transfer under applicable federal and
state securities laws, and (C) evidence the transfer.

3.7 Restrictions on Distributions, etc. Subject to Section 3.4, in the event of
any dividend or other distribution (whether in the form of cash, Stock, other
securities or other property, but excluding money paid as a regular cash
dividend), recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin off, combination,
repurchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or
exchange of Stock or other securities of the Company, issuance of warrants or
other rights to purchase Stock or other securities of the Company, or other
similar corporate transaction or event that affects the Stock, then any new or
additional or different shares or securities or property (including cash) which
is

 

A-5



--------------------------------------------------------------------------------

paid, issued, exchanged or distributed in respect of Shares then subject to the
Forfeiture Restriction shall be subject to the Forfeiture Restriction and the
restrictions on transfer set forth in Section 3.6 and shall be considered to be
Unreleased Shares, until such restrictions on the underlying Shares lapse or are
removed pursuant to the Terms (or, if such Shares are no longer outstanding,
until such time as such Shares would have been released from the Forfeiture
Restriction pursuant to the Terms). The Administrator may require any new or
additional or different shares or securities or property (including cash)
considered to be Unreleased Shares pursuant to this Section 3.7 to be deposited
with the Secretary of the Company, or such other escrow holder as the
Administrator may appoint, as Participant’s attorney-in-fact to sell, assign and
transfer unto the Company, such new or additional or different shares or
securities or property (including cash) considered to be Unreleased Shares
pursuant to this Section 3.7, if any, forfeited pursuant to Section 3.1.
Notwithstanding the foregoing, nothing herein shall limit the ability of the
Administrator to adjust Unreleased Shares or make other adjustments to the terms
and conditions of the Terms in accordance with the provisions of Section 14.2 of
the Plan.

 

IV.

OTHER PROVISIONS

4.1 Administration. The Administrator shall have the power to interpret the Plan
and the Terms and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret, amend or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Administrator in good faith shall be binding,
conclusive and final upon Participant, the Company and all other interested
persons. No member of the Administrator shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, the Terms or the Shares.

4.2 Taxes.

(a) Regardless of any action the Company or any of its Subsidiaries takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant (“Tax-Related Items”), Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or the Subsidiary. Participant further acknowledges that the
Company and/or the Subsidiary (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items with respect to the issuance of
the Shares or any other taxable event related to the Shares; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the issuance of Shares to reduce or eliminate Participant’s liability
for Tax-Related Items or achieve any particular tax result. Further, if
Participant has become subject to tax in more than one jurisdiction between the
date of grant and the date of any relevant taxable or tax withholding event, as
applicable, Participant acknowledges that the Company and/or the Subsidiary may
be required to withhold or account for Tax-Related Items in more than one
jurisdiction.

(b) Prior to any relevant taxable or tax withholding event, as applicable,
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Subsidiary to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Subsidiary, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(i) withholding from Participant’s wages or other compensation payable to
Participant by the Company and/or the Subsidiary; or

 

A-6



--------------------------------------------------------------------------------

(ii) by accepting vested Shares having a then current Fair Market Value not
exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for all Tax-Related Items.

(c) To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates.

(d) Participant shall pay to the Company or the Subsidiary any amount of
Tax-Related Items that the Company or the Subsidiary may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company shall not be
obligated to deliver any certificate evidencing the Shares to Participant or his
legal representative unless and until Participant or his legal representative
shall have paid or otherwise satisfied in full the amount of all Tax-Related
Items applicable with respect to the taxable income of Participant resulting
from the lapse of any restrictions (including the Forfeiture Restriction) on the
Shares, or any other taxable event related to the Shares.

(e) Participant has reviewed with Participant’s own tax advisors the federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by the Grant Notice and the Terms. Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Participant understands that Participant (and
not the Company) shall be responsible for Participant’s own tax liability that
may arise as a result of this investment or the transactions contemplated by the
Terms. Participant understands that Participant will recognize ordinary income
for federal income tax purposes under Section 83 of the Code as the restrictions
applicable to the Unreleased Shares lapse. In this context, “restriction”
includes the Forfeiture Restriction. Participant understands that Participant
may elect to be taxed for U.S. federal income tax purposes at the time the
Shares are issued rather than as and when the Forfeiture Restriction lapses by
filing an election under Section 83(b) of the Code with the Internal Revenue
Service no later than 30 days following the date of purchase.

PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), EVEN IF
PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON
PARTICIPANT’S BEHALF.

4.3 Restrictive Legends and Stop-Transfer Orders.

(a) In order to enforce the Forfeiture Restriction and the other restrictions
set forth in the Plan and the Terms, the Administrator may cause one or more
legends referencing the Forfeiture Restriction and other restrictions, and any
other legend(s) that may be required by applicable federal, state or foreign
securities laws, to be placed on the certificate(s) evidencing the Shares.

(b) Participant agrees that, in order to ensure compliance with the restrictions
referred to herein, the Company may issue appropriate “stop transfer”
instructions to its transfer agent, if any, and that, if the Company transfers
its own securities, it may make appropriate notations to the same effect in its
own records.

(c) The Company shall not be required: (i) to transfer on its books any Shares
that have been sold or otherwise transferred in violation of any of the
provisions of the Terms, or (ii) to treat

 

A-7



--------------------------------------------------------------------------------

as owner of such Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such shares shall have been so
transferred.

4.4 Nature of Grant. In accepting the grant of Shares, Participant acknowledges,
understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(b) the grant of Shares is voluntary and occasional and does not create any
contractual or other right to receive any future grant of Restricted Stock, or
benefits in lieu of Restricted Stock, even if Restricted Stock awards have been
granted repeatedly in the past;

(c) subject to the terms of any other plan or program applicable to a
Participant or any written agreement between the Company or a Subsidiary and a
Participant, all decisions with respect to future grants of Restricted Stock, if
any, will be at the sole discretion of the Administrator;

(d) nothing in the Plan or the Terms shall confer upon Participant any right to
continue in the employ or service of the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate Participant’s employment or services at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a written agreement between the Company or a Subsidiary and
Participant;

(e) Participant is voluntarily participating in the Plan;

(f) the Shares are not intended to replace any pension rights;

(g) the future value of the Shares is unknown and cannot be predicted;

(h) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Unreleased Shares resulting from Participant’s Termination of
Employment by the Company or any Subsidiary (for any reason whatsoever and
whether or not in breach of local labor laws), and as a condition to receiving
the grant of Shares, Participant irrevocably agrees (i) never to institute any
claim against the Company or any Subsidiary in the event of any such forfeiture,
(ii) to waive his or her ability, if any, to bring any such claim, and (iii) to
release the Company and its Subsidiaries from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claims; and

(i) except as provided otherwise in Section 3.3 or 3.4, in the event of
Participant’s Termination of Employment (whether or not in breach of local labor
laws), Participant’s right to vest in the Shares, if any, will terminate
effective as of the date that Participant is no longer actively employed and
will not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Administrator shall have the exclusive discretion to
determine when Participant is no longer actively employed for purposes of
Participants grant of Shares.

4.5 Notices. All notices or other communications required or permitted hereunder
shall be in writing, and shall be deemed duly given only when delivered in
person or when sent by certified mail

 

A-8



--------------------------------------------------------------------------------

(return receipt requested) and deposited (with postage prepaid) in a post office
or branch post office regularly maintained by the United States Postal Service,
addressed as follows:

 

If to the Company:

  

Allergan, Inc.

Attention: General Counsel

2525 Dupont Drive

Irvine, California 92612

If to Participant:

  

To Participant’s most recent address

then on file in the Company’s personnel

records.

By a notice given pursuant to this Section 4.5, either party may thereafter
designate a different address for notices to be given to that party.

4.6 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of the Terms.

4.7 Governing Law; Venue. The Terms shall be administered, interpreted and
enforced under the laws of the State of Delaware, without regard to conflicts of
law principles thereof.

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or the Terms, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of Orange County, California, or the federal courts for the Central
District of California, and no other courts, where this grant is made and/or to
be performed.

4.8 Severability. Should any provision of the Terms be determined by a court of
law to be illegal or unenforceable, the other provisions shall nevertheless
remain effective and shall remain enforceable.

4.9 Conformity to Securities Laws. Participant acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state and
foreign securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are to be issued, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and the Terms shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

4.10 Amendments. Except as explicitly prohibited by the Plan, the Terms may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Administrator; provided, that, except as
may otherwise be provided by the Plan, no termination, amendment, or
modification of the Terms shall adversely affect the Shares in any material way
without Participant’s prior written consent. The Terms may not be modified,
suspended or terminated except by an instrument in writing signed by a duly
authorized representative of the Company and, if Participant’s consent is
required, by Participant.

4.11 Successors and Assigns. The Company may assign any of its rights under the
Terms to single or multiple assignees, and the Terms shall inure to the benefit
of the successors and assigns of the Company. Subject to the restrictions on
transfer set forth in Section 3.6, the Terms shall be binding upon Participant
and Participant’s heirs, executors, administrators, successors and assigns.

 

A-9



--------------------------------------------------------------------------------

4.12 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or the Terms, if Participant is subject to Section 16 of
the Exchange Act, the Plan, the Shares and the Terms shall be subject to any
additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, the Terms shall be deemed amended to
the extent necessary to conform to such applicable exemptive rule.

4.13 No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the Shares. Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

4.14 Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to current or future participation in the Plan by electronic
means. Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

4.15 Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan and on the
issuance of Shares under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

4.16 Entire Agreement. The Plan and the Terms constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof.

 

A-10



--------------------------------------------------------------------------------

EXHIBIT B TO THE RESTRICTED STOCK AWARD GRANT NOTICE

ALLERGAN, INC. 2011 INCENTIVE AWARD PLAN



--------------------------------------------------------------------------------

EXHIBIT C TO THE RESTRICTED STOCK AWARD GRANT NOTICE

ALLERGAN, INC. 2011 INCENTIVE AWARD PLAN PROSPECTUS